Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added reference Angel and Shintani teach the newly added limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mei et al. (US 2009/0171787 A1 “Mei”) in view of Thelen (US 2008/0225060 A1) and further in view of U.S. Patent Pub. No. 20020124249 A1 to Shintani et al (“Shintani”).
As to claim 21, Mei teaches  method of providing video comprising: receiving video data comprised of one or more hidden artifacts temporally interspersed in the video data (Fig. 1, ¶0019, online contextual advertising, ¶0026, ads hidden in media) initiating playback of the video data, wherein the one or more hidden artifacts are shown only at predetermined times for a limited duration during playback, wherein the one or more hidden artifacts are at least somewhat difficult for the user to perceive except when the user is paying attention to details of the video data (¶0026, ¶0054-0059, finding hidden ads,¶0074, ads at various times and different times); receiving one or more selection inputs from the user during playback of the video data, wherein the selection input indicates the user's determination of the one or more hidden artifacts' locations in one or more target frames in the video data (¶0054-0056, user discovers advertisement and selects advertisement);  attempting to determine the one or more hidden artifacts’ locations in one or more target frames in the video data (Fig. 8a, and 8b, the user is looking for something in this frame, presentation of Impressionized Medium 126, as described in Paragraphs [0039,0040]; with further reference to the examples introduced in Paragraph [0042]), the target artifact being at least somewhat difficult for the viewer to perceive except when the viewer is paying attention to details of the videos (user required to find ad in an image, as described in Paragraphs [0054-0059]).  Mei does not teach verifying the user's attention throughout video data playback, wherein said verification is based on the receipt of the one or more selection inputs from the user during playback of the video data.   
Shintani teaches performing a post-playback action updating a profile associated with the user indicating that the video comprising entertainment content has been played by the user, wherein the profile associated with the user is comprised of the user's viewing habits (¶0045, profile updates to show which content has been recently viewed).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei and Thelen with Shintani.  The suggestion/motivation would be enhancing the effectiveness of advertising during a playback of stored entertainment content (¶0001).
As to claim 22, Mei, Thelen and Shintani teaches method of claim 21, wherein one or more selection inputs are received at a playback application (Mei, ¶0054-0059, Fig. 7 and 8, mini game designed for the view to find ads in an outline image).  
As to claim 23, Mei, Thelen and Shintani teaches the method of claim 22, wherein the playback application determines whether or not the one or more selection inputs indicate the actual locations of the one or more hidden artifacts (Mei, ¶0054-0056, user discovers and selects advertisement).  
Claim 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mei, Thelen, and Shintani as applied to claim 21 above, and further in view of U.S. Patent Pub. No. 2007/0226062 A1 to Hughes et al (“Hughes”).


As to claim 24, Mei, Thelen, and Shintani teaches the method of claim 21, Mei, Thelen, and Shintani  do not teach further comprising initiating playback of the video data a second time.  Hughes teaches further comprising initiating playback of the video data a second time (Hughes, ¶0159, encourage the viewer to try again if unsuccessful).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei, Thelen, and Shintani with Hughes. The suggestion/motivation would be in order to provide the user with additional information and to encourage the user to participate in finding the hidden objections (¶0011).
As to claim 25, Mei, Thelen, Shintani and Hughes teaches the method of claim 24, wherein the locations of the one or more hidden artifacts are changed when playback of the video data is initiated for the second time (Hughes, ¶0139, location of the ball may change at specified intervals).  
As to claim 26, Mei, Thelen and Shintani teaches the method of claim 21, Mei, Thelen and Shintani  do not teach further comprising suspending the playback of the video data when the one or more selection inputs correctly indicate the location of the one or more hidden artifacts.  Hughes teaches further comprising suspending the playback of the video data when the one or more selection inputs correctly indicate the location of the one or more hidden artifacts (Hughes, ¶0026, stopping point when all the tokens have been collected). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei, Thelen, and Shintani with Hughes. The suggestion/motivation would be in order to provide the user with additional information and to encourage the user to participate in finding the hidden objections (¶0011).
As to claim 27,  Mei, Thelen and Hughes teaches the method of claim 21, Mei, Thelen and Shintani  do not teach further comprising granting the user access to a target resource based on the verification of the user's attention.  Hughes further comprising granting the user access to a target resource based on the verification of the user's attention (Hughes, ¶0026, once collected all tokens, an interactive target is presented to participant). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei, Thelen, and Shintani with Hughes. The suggestion/motivation would be in order to provide the user with additional information and to encourage the user to participate in finding the hidden objections (¶0011).

Claim 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mei, Thelen, and Shintani as applied to claim 21 above, and further in view of U.S. Patent Pub. No. 20070107021 A1 to Angel et al (“Angel”).

As to claim 28, see the rejection of claim 21, and Mei, Thelen and Shintani does not teach sends the user an email or SMS notification based on the verification of the user's attention, wherein the notification comprises a message providing access to a profile creation resource.   Angel teaches sends the user an email or SMS notification based on the verification of the user's attention, wherein the notification comprises a message providing access to a profile creation resource (¶0086, being able to send various information to the email or sms of the user). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei, Thelen, and Shintani with Angel. The suggestion/motivation would be to include preferential communications.

As to claim 29, see the rejection of claim 22.
As to claim 30, see the rejection of claim 23.
Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mei, Thelen, Shintani, and Angel as applied to claim 28 above, and further in view of U.S. Patent Pub. No. 2007/0226062 A1 to Hughes et al (“Hughes”).
As to claim 31, Mei, Thelen, Shintani, and Angel teaches the system of claim 28,  Mei, Thelen, Shintani, and Angel does not teach wherein the server further initiates playback of the video data a second time. Hughes teaches wherein the server further initiates playback of the video data a second time (Hughes, ¶0159, encourage the viewer to try again if unsuccessful).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei, Thelen, Shintani, and Angel with Hughes. The suggestion/motivation would be in order to provide the user with additional information and to encourage the user to participate in finding the hidden objections (¶0011).
As to claim 32, Mei, Thelen, Shintani, Angel and Hughes teaches the system of claim 31, wherein the locations of the one or more hidden artifacts are changed when playback of the video data is initiated for the second time (Hughes, ¶0139, location of the ball may change at specified intervals).  
As to claim 33, Mei, Thelen, Shintani, Angel and Hughes teaches the system of claim 28, wherein the server further suspends the playback of the video data when the one or more selection inputs correctly indicate the location of the one or more hidden artifacts (Hughes, ¶0026, stopping point when all the tokens have been collected).

As to claim 34, Mei, Thelen, Shintani, Angel and Hughes teaches the system of claim 28, wherein the server further grants the user access to a target resource based on the verification of the user's attention (Hughes, ¶0026, once collected all tokens, an interactive target is presented to participant).. 


Claims 35-40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mei, Thelen, Hughes and further in view Swix et al. (US 7,086,075 B2 “Swix”) and U.S. Patent Pub. No. 20070107021 A1 to Angel et al (“Angel”)

As to claim 35, Mei teaches a method for providing video comprising:   5selecting a video comprising entertainment; 156831.00101/121624372v.1Application No. Not Yet AssignedDocket No.: 156831.00101 purposefully hiding a first hidden artifact and a second hidden artifact in the video as a part of playback, the first and second hidden artifacts being shown only in a portion of a duration of the video, wherein the first hidden artifact (Fig. 1, ¶0019, online contextual advertising, ¶0026, ads hidden in media); presenting the video, including the first and second hidden artifacts, to a user, the hidden artifacts being at least somewhat difficult for the user to perceive except when the user is paying attention to details of the video; receiving a selection from the user during playback of the video, the selection indicating a location in the video that corresponds to one the hidden artifacts (¶0026, ¶0054-0059, finding hidden ads,¶0074, ads at various times and different times); attempting to determine the one or more hidden artifacts' locations in one or more target frames (Fig. 8a, and 8b, the user is looking for something in this frame, presentation of Impressionized Medium 126, as described in Paragraphs [0039,0040]; with further reference to the examples introduced in Paragraph [0042]), the target artifact being at least somewhat difficult for the viewer to perceive except when the viewer is paying attention to details of the videos (user required to find ad in an image, as described in Paragraphs [0054-0059]).  
Mei does not teach hidden artifact is associated with a first value, and the second hidden artifact is associated a second and different value the first and second values presenting a notification to the user to encourage the user to look for the hidden artifacts while viewing playback of the video, the notification including a visual depiction of the hidden artifacts;  wherein the selection verifies the user's attention throughout video playback based on the receipt of the selection from the user in the video during playback of the video; and awarding the user when the user selects the first hidden artifact during playback of the video, and awarding the user when the user selects the second hidden artifact during playback of the video, wherein the user must be awarded to gain access to a target resource; and changing a color of the visual depictions of the first and second hidden artifacts after the hidden artifacts have been shown in playback of the video without being selected, wherein a change in color of the first or second hidden artifacts signals the user to stop looking for the color-changed artifacts during playback of the video, and sending the user an email or SMS notification based on the verification of the user's attention, wherein the notification comprises a message providing access to a profile creation resource.  

Thelen teaches wherein the selection verifies the user's attention throughout video playback based on the receipt of the selection from the user in the video during playback of the video; (Fig. 1, Fig. 2, a list of things to be found, and once found they are removed).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei with Thelen.  The suggestion/motivation would be to enable a user to generate and play a customized game.

Hughes teaches hidden artifact is associated with a first value, and the second hidden artifact is associated a second and different value the first and second values presenting a notification to the user to encourage the user to look for the hidden artifacts while viewing playback of the video, the notification including a visual depiction of the hidden artifacts and changing a color of the visual depictions of the first and second hidden artifacts after the hidden artifacts have been shown in playback of the video without being selected, wherein a change in color of the first or second hidden artifacts signals the user to stop looking for the color-changed artifacts during playback of the video  (¶0053, ¶0165, target may have a particular shape or color, ¶0056, hints may be altered, updated or changed to provide information if not selected, also ¶0150, ¶0156,tokens of different value to unlock certain targets). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei with Hughes.  The suggestion/motivation would be in order to provide the user with additional information and to encourage the user to participate in finding the hidden objections (¶0011).
	Swix teaches awarding the user when the user selects the second hidden artifact during playback of the video, wherein the user must be awarded to gain access to a target resource; and (Col. 3, lines 28-37, Col. 6, lines 1-32, Col. 7, lines 49-64, Col. 8, lines 15-52, Col. 9, lines 1-15, viewer responses are processed and evaluated for the purpose of competition, discounts incentives, awards and other purposes). Both Mei and Swix teach similar techniques for encouraging an end user to interact with a video sequence. At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the combination of Mei and Hughes to include the identification of hidden artifacts technique of Swix in order to increase and incentivize user participation with the video content, thereby increasing the viewing information and feedback generated for the content providers (as Swix suggest in Col. 3 Lines 6-25).
Angel teaches sending the user an email or SMS notification based on the verification of the user's attention, wherein the notification comprises a message providing access to a profile creation resource (¶0086, being able to send various information to the email or sms of the user). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Mei, Thelen, Hughes, and Swix with Angel. The suggestion/motivation would be to include preferential communications.
As to claim 36, Mei, Thelen, Hughes, Swix and Angel teaches the method of claim 35, wherein the second value associated with the second hidden artifact is greater than the first value associated with the first hidden artifact (Hughes, ¶0082).  
As to claim 37, Mei, Thelen, Hughes, Swix and Angel teaches the method of claim 35, wherein the user races against one or more other users to look for the first and second artifacts (Hughes, ¶0160).  
As to claim 38,  Mei, Thelen, Hughes, Swix and Angel teaches the method of claim 35, wherein the user's awarded first and second values are stored in a profile associated with the user (Hughes, ¶0148). 
As to claim 39,  Mei, Thelen, Hughes, Swix and Angel teaches the method of claim 35, wherein the user's awarded first and second values verify the user's attention to and completion of the video playback (Hughes, ¶0079). 
As to claim 40, Mei, Thelen, Hughes, Swix and Angel teaches method of claim 35, wherein the locations of the first and second hidden artifacts are changed on a second playback of the video  (Hughes, ¶0139, location of the ball may change at specified intervals).   

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE  KURIEN/
Examiner, Art Unit 2427

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421